 1                                                                The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     ARLENE M. BROWN,
10                                                          NO. C17-1354-RSM
                            Plaintiff,
11                                                          STIPULATED MOTION AND
            v.                                              ORDER TO EXTEND DEADLINES
12                                                          ON REMAND
     THE BOEING COMPANY and EMPLOYEE
13   BENEFIT PLANS COMMITTEE,

14                          Defendants.

15               STIPULATED MOTION TO EXTEND DEADLINES ON REMAND

16          The Parties hereby file this stipulated motion pursuant to LCR 7(d)(1) and 10(g) to

17   request that the Court extend the deadlines previously set for the remand of Plaintiff’s claim for

18   benefits to Defendant the Employee Benefit Plans Committee (“Committee”). The Parties

19   respectfully submit that good cause exists to extend the deadlines on remand while the Parties

20   explore alternate methods of resolving this matter. In support of their Stipulated Motion, the

21   Parties state as follows:

22          1.      On June 3, 2019, the Parties made a Stipulated Motion to Stay Case Pending

23   Remand to Employee Benefit Plans Committee. ECF 76. The Parties therein agreed that, within



                                                                           TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON                       1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
     REMAND                                                                 TEL. 206.682.5600  FAX 206.682.2992
 1   105 days of the Court entering an order staying the federal court proceedings in this matter,

 2   “Plaintiff (through her counsel) shall . . . submit any comments, documents, records, or other

 3   information she so chooses to the Committee for its review.” ECF 76 at 2–3. The Parties further

 4   agreed that the Committee would “then have 60 days to render its determination on Plaintiff’s

 5   claim, which may be extended an additional 60 days pursuant to 29 C.F.R. § 2560.503-

 6   1(i)(1)(i).” Id. at 3.

 7           2.       The Court entered an order granting the Parties’ Stipulated Motion to Stay Case

 8   Pending Remand to Employee Benefit Plans Committee on June 4, 2019. ECF 77. The Court

 9   directed the Parties to file a joint status report within 180 days of entry of the order. Id. The

10   proceedings in this matter have therefore been stayed pending a remand to the Employee

11   Benefit Plans Committee of Plaintiff’s administrative claim.

12           3.       Plaintiff’s initial deadline to submit any comments, documents, records, or other

13   information to the Committee for its review was September 17, 2019. The Parties agreed and

14   stipulated that good cause existed to extend that deadline, and on September 16, 2019, they

15   made a stipulated motion to extend those deadlines on remand. See ECF 78. The Court granted

16   the Motion, see ECF 79, and Plaintiff’s deadline to provide materials to the Employee Benefit

17   Plans Committee for Review is October 17, 2019.

18           4.       The Parties hereby stipulate and agree that good cause exists to extend

19   Plaintiff’s October 17, 2019 deadline to provide materials to the Employee Benefit Plans

20   Committee by one more month. The Parties therefore stipulate to extend that deadline to

21   November 18, 2019.

22           4.       The Parties further agree that the Committee will then have 60 days to render its

23   determination on Plaintiff’s claim, which may be extended an additional 60 days pursuant to



                                                                              TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON                          1700 Seventh Avenue, Suite 2200
                                                                                     Seattle, Washington 98101
     REMAND                                                                    TEL. 206.682.5600  FAX 206.682.2992
 1   29 C.F.R. § 2560.503-1(i)(1)(i).

 2           5.     The Parties have been ordered to file a joint status report no later than January 3,

 3   2020, see ECF 79, and they respectfully propose that their status report deadline remain the

 4   same.

 5           WHEREFORE, the Parties jointly ask the Court to extend the Parties’ deadlines on

 6   remand as set forth above.

 7           IT IS SO STIPULATED.

 8           DATED this 11th day of October, 2019.

 9    By: s/Kaleigh N. Powell                          By: Hillary E. August
      TOUSLEY BRAIN STEPHENS PLLC                      MORGAN, LEWIS & BOCKIUS LLP
10    Chase C. Alvord, WSBA # 26080                    Deborah S. Davidson (pro hac vice)
      Kaleigh N. Powell, WSBA # 52684                  Hillary E. August (pro hac vice)
11    1700 Seventh Avenue, Suite 2200                  77 West Wacker Drive
      Seattle, Washington 98101                        Chicago, Illinois 60601
12    Tel.: 206.682.5600                               Tel.: 312.324.1000
      Fax: 206.682.2992                                Fax: 312.324.1001
13    calvord@tousley.com                              deborah.davidson@morganlewis.com
      kpowell@tousley.com                              hillary.august@morganlewis.com
14
      Attorneys for Plaintiff                          By: Laurence A. Shapero
15                                                     OGLETREE DEAKINS NASH
                                                       SMOAK & STEWART, P.C.
16                                                     Laurence A. Shapero, WSBA #31301
                                                       1201 Third Avenue, Suite 5150
17                                                     Seattle, WA 98101
                                                       Tel.: 206.876.5301
18                                                     Fax: 206.693.7058
                                                       laurence.shapero@ogletree.com
19
                                                       Attorneys for Defendants The Boeing
20                                                     Company and The Boeing Company
                                                       Employee Benefit Plans Committee
21

22

23



                                                                            TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON                       1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
     REMAND                                                                 TEL. 206.682.5600  FAX 206.682.2992
 1                                               ORDER

 2          The Court hereby grants the Parties’ Stipulated Motion to Extend Deadlines on

 3   Remand. The Parties are directed to file a joint status report no later than January 3, 2020.

 4
            IT IS SO ORDERED this 16 day of October, 2019.
 5

 6                                                 A
                                                   RICARDO S. MARTINEZ
 7                                                 CHIEF UNITED STATES DISTRICT JUDGE

 8
     Presented by:
 9
     TOUSLEY BRAIN STEPHENS PLLC
10
     s/Kaleigh N. Powell
11   Chase C. Alvord, WSBA # 26080
     Kaleigh N. Powell, WSBA # 52684
12
     Attorneys for Plaintiff
13
     MORGAN, LEWIS & BOCKIUS LLP
14
     Hillary E. August
15   Deborah S. Davidson (pro hac vice)
     Hillary E. August (pro hac vice)
16
     OGLETREE DEAKINS NASH
17   SMOAK & STEWART, P.C.

18   Laurence A. Shapero
     Laurence A. Shapero, WSBA #31301
19
     Attorneys for Defendants The Boeing Company and
20   The Boeing Company Employee Benefit Plans Committee

21

22

23



                                                                            TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON                        1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101
     REMAND                                                                  TEL. 206.682.5600  FAX 206.682.2992
